Citation Nr: 0213499	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  98-05 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as patellofemoral stress syndrome with 
internal derangement.

2.  Entitlement to service connection for a left knee 
disorder, claimed as patellofemoral stress syndrome with 
chondromalacia.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1983 to August 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Phoenix, Arizona.

The case was previously before the Board in December 2000, 
when it was remanded for further development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Any chronic left or right knee disability began years 
after the veteran's active service and was not caused or 
aggravated by any incident of service.


CONCLUSION OF LAW

A chronic knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001);  38 C.F.R. §§  3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the April 1997 and March 2002 rating decision, 
March 1998 statement of the case, June 2002 supplemental 
statement of the case, and December 2002 Board remand.

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In letters dated in 
October 1996 and July 2001, the RO asked him to specify where 
he had received treatment.  VA informed the veteran to report 
for examinations, and he did so.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's service medical records and provided the veteran 
with two VA examinations to clarify the etiology of his knee 
disorders.  As such, the VA's duties under the VCAA have been 
satisfied.

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

VA shall consider all information and lay and medical 
evidence of record in a case before VA with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2002).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Factual Background.  At the time of a service entrance 
examination in May 1983, the veteran gave a history of 
occasional knee pain "with heavy exertion," although 
physical examination of the veteran's lower extremities was 
within normal limits.  In November 1986, the veteran was seen 
for a complaint of left knee pain.  At the time of 
evaluation, the veteran gave no history of trauma or other 
knee problems.  A physical examination of the veteran's knee 
conducted at that time was negative for evidence of warmth, 
tenderness or swelling.  There was a full range of motion of 
the veteran's knee, and stability tests were within normal 
limits.  McMurray's test was negative, though the veteran 
experienced some reproduction of pain when his patella was 
elevated against resistance.  The clinical assessment was 
chondromalacia patellae.  On the veteran's service separation 
examination in May 1987, and on VA general medical 
examination approximately five months later, there was no 
evidence of a chronic left or right knee disorder of any 
kind.

However, on a post-service VA examination conducted in 
October 1996, the veteran gave a history of "progressive 
knee pain and dysfunction," beginning with "discomfort" 
while in the military.  At the time of the examination, he 
reported difficulty getting into and out of the ambulance 
that he drove.  He stated that he also had difficulty doing 
frequent squatting, and that he could not run.  The veteran 
indicated that he experienced pain with stair climbing, and 
popping and occasional locking of the knees.

While supine on the examining table, an apprehension test was 
positive bilaterally, patella grind was negative, and 
Lachman's test was negative bilaterally.  McMurray was 
positive on the right.  There was no heat, redness, or 
swelling of either knee, nor was there muscle atrophy.  
Bilateral crepitus was noted.  The examiner's impression was 
of bilateral patellofemoral syndrome and internal derangement 
of the right knee.  A radiographic report showed no 
significant bony or articular pathology.

Following a remand by the Board in December 2000, the veteran 
underwent another VA examination in April 2002.  At that 
time, the veteran denied any real trauma injury to his knees 
while in service.  He complained of painful knees on the 
medial side of his patellae with no collapsing or locking.  
He still had trouble squatting, and was sensitive to damp 
weather.

On objective examination, the veteran had a normal gait, and 
was able to walk "heels and toes" and to squat, although 
when squatting there was audible crepitation.  The right knee 
had flexion from 0 degrees to 145 degrees.  The patella was 
well-located.  Moderate crepitation of the patella was noted 
at flexion of about 100 degrees.  Ligaments were intact, and 
no joint line tenderness, varus-valgus, Lachman or McMurray's 
signs were noted.  The left knee examination was basically 
the same as the right knee examination, but there was slight 
tenderness to the medial side of the patella on the left.

The examiner's impression was of chondromalacia patellae and 
possible plica syndrome.  The examiner opined that the 
symptoms were chronic but "not as likely as not the result 
of some incident or incidents of his period of active 
military service."

Analysis.  The medical records as a whole show that the 
veteran's left knee pain during service (assessed as 
chondromalacia) resolved without residuals and was not a 
chronic condition.  Neither a left or right knee injury 
during service is shown.  Indeed, at the time of his April 
2002 VA examination, the veteran denied any trauma to either 
knee during service.  There is no credible evidence of 
continuity of left or right knee symptoms from the time of 
the veteran's service to the present.  38 C.F.R. § 3.303(b).  
There is no competent medical evidence to link any current 
left or right knee disability to the veteran's period of 
service.  On the contrary, a VA examiner opined in April 2002 
that the veteran's bilateral chondromalacia was "not as 
likely as not the result of some incident or incidents of his 
period of active military service."  (emphasis added).

The weight of the credible evidence establishes that any 
current left or right knee disability was not incurred in or 
aggravated by any incident of service.  As the preponderance 
of the evidence is against the claims for service connection 
for a left or right knee disability, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

